                                                       Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 1 of 15 Page ID #:798


                                                      1 Michael V. Severo, Esq. (SBN.: 072599)
                                                          THE SEVERO LAW FIRM
                                                      2 155 N. Lake Avenue, Suite 800
                                                          Pasadena, CA 91101-1857
                                                      3 (626)844-6400
                                                          msevero@mvslaw.com
                                                      4
                                                          Attorneys for Defendant,
                                                      5         TIAN MIN WU
                                                      6
                                                      7
                                                      8
                                                                           UNITED STATES DISTRICT COURT

                                                      9
                                                                          CENTRAL DISTRICT OF CALIFORNIA

                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                           UNITED STATES OF AMERICA,                  Case No. 17-CR-00081-PSG
                                                     11
                                                     12                              Plaintiff,       NOTICE OF MOTION AND
                                                                                                      MOTION TO DISMISS
             THE SEVERO LAW FIRM




                                                     13                                               INDICTMENT FOR LACK OF
                                                                                                      LACK OF JURISDICTION
                                                     14     vs.                                       BASED ON PRINCIPLES OF
                                                                                                      DUAL CRIMINALITY;
                                                     15                                               MEMORANDUM OF POINTS
                                                            TIAN MIN WU                               AND AUTHORITIES
                                                     16
                                                     17                                                Hearing Date: March 16, 2020
                                                                                Defendant.                    Time: 10 a.m.
                                                     18                                               Courtroom 6A
                                                                                                      Hon. Philip S. Gutierrez
                                                     19                                               350 West First Street
                                                                                                      Los Angeles, CA 90012
                                                     20
                                                     21
                                                                  TO THE CLERK OF THE ABOVE-ENTITLED COURT AND
                                                     22
                                                          TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY:
                                                     23
                                                                  PLEASE TAKE NOTICE that on March 16, 2020, at 10 a.m., or as
                                                     24
                                                          soon thereafter as counsel may be heard, in Courtroom 6A of the above-
                                                     25
                                                          entitled court, located at 350 West 1st Street, Los Angeles, CA 90012, the
                                                     26
                                                          Honorable Philip S. Gutierrez, judge presiding, defendant TIAN MIN WU
                                                     27
                                                          will, and does hereby, move the court for an order dismissing the
                                                     28
                                                          Indictment herein.

                                                                                                  1
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 2 of 15 Page ID #:799


                                                      1         This motion is made pursuant to the provisions of Federal Rules of
                                                      2   Criminal Procedure, Rule 12(b), and upon the grounds that the court lacks
                                                      3   jurisdiction over the offenses charged based on principles of dual
                                                      4   criminality.
                                                      5         This motion is based upon this notice, the attached memorandum of
                                                      6   points and authorities, all files and records in this action, and upon such
                                                      7   other oral and documentary evidence as may be adduced at the time of the
                                                      8   hearing on this motion.
                                                      9   Dated: February 21, 2020                  THE SEVERO LAW FIRM
                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11
                                                                                              By    /s/  Michael V. Severo
                                                                                                    Michael V. Severo
                                                     12                                             Attorney for Defendant
             THE SEVERO LAW FIRM




                                                     13                                             TIAN MIN WU

                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28


                                                                                                2
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 3 of 15 Page ID #:800

                                                                                         TABLE OF CONTENTS
                                                      1
                                                      2
                                                          TABLE OF AUTHORITIES ........................................................................... 4
                                                      3
                                                          MEMORANDUM OF POINTS AND AUTHORITIES ................................... 6
                                                      4
                                                      5     INTRODUCTION ....................................................................................... 6
                                                      6     EXTRADITION: BACKGROUND AND PROCEEDINGS ........................ 10
                                                      7
                                                            DISCUSSION............................................................................................ 13
                                                      8
                                                               A.    THE INDICTMENT MUST BE DISMISSED FOR LACK OF
                                                      9
                                                               JURISDICTION IN THAT THE EXTRADITION VIOLATED THE
                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                               PRINCIPLE OF DUAL CRIMINALITY ................................................. 13
                                                     11
                                                     12     CONCLUSION .......................................................................................... 15
             THE SEVERO LAW FIRM




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28


                                                                                                              3
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 4 of 15 Page ID #:801

                                                                                         TABLE OF AUTHORITIES
                                                      1
                                                      2   U.S. COURT OF APPEALS CASES
                                                      3
                                                          Manta v. Chertoff, 518 F.3d 1134, 1141 (9th Cir. 2008) .......................... 13, 15
                                                      4
                                                      5
                                                          U.S. v. Guo, 634 F.3d 1119 (9th Cir. 2011) ............................................... 14, 15

                                                      6   U.S. v. Van Cauwenberghe, 827 F.2d 424 (9th Cir. 1987) ........................... 13
                                                      7
                                                          United States v. Saccoccia, 18 F.3d 795, 800 n. 6 (9th Cir.1994) ............... 13
                                                      8
                                                      9   STATUTES

                                                     10   18 U.S.C. § 1956(a)(2)(A)............................................................................... 7
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11
                                                          18 U.S.C. § 2 ................................................................................................... 6
                                                     12
             THE SEVERO LAW FIRM




                                                     13   18 U.S.C. § 554 ......................................................................................... 6, 10

                                                     14   22 U.S.C. § 2278(b)(2) ................................................................................... 6
                                                     15
                                                          22 U.S.C. § 2278(c) ........................................................................................ 6
                                                     16
                                                     17   22 U.S.C. § 2778.............................................................................................8
                                                     18   28 U.S.C. § 2778(a)(1) ................................................................................. 10
                                                     19
                                                          50 U.S.C. § 1705(a) ........................................................................................ 6
                                                     20
                                                     21   50 U.S.C. § 1705(c) .................................................................................. 6, 15
                                                     22   50 U.S.C. §§ 1701-1707 .................................................................................. 9
                                                     23
                                                          RULES
                                                     24
                                                     25   Fed R. Crim. P. Rule 12(b) ............................................................................. 2
                                                     26   REGULATIONS
                                                     27
                                                          15 C.F.R. § 730.3 ............................................................................................ 9
                                                     28


                                                                                                                  4
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 5 of 15 Page ID #:802

                                                          15 C.F.R. § 736.2 ............................................................................................ 6
                                                      1
                                                      2   15 C.F.R. § 738 ............................................................................................... 6
                                                      3
                                                          15 C.F.R. § 764.2 ............................................................................................ 6
                                                      4
                                                          15 C.F.R. § 774 ............................................................................................... 6
                                                      5
                                                      6   15 C.F.R. §§ 730-774 ...................................................................................... 9
                                                      7
                                                          22 C.F.R. § 121.1 ............................................................................................. 6
                                                      8
                                                          22 C.F.R. § 123.1 ............................................................................................ 6
                                                      9
                                                     10   22 C.F.R. § 127.1(a) ........................................................................................ 6
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11
                                                          22 C.F.R. § 127.1(e) ........................................................................................ 6
                                                     12
             THE SEVERO LAW FIRM




                                                          22 C.F.R. §§ 120-130......................................................................................8
                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28


                                                                                                                 5
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 6 of 15 Page ID #:803

                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                      1
                                                                                       INTRODUCTION
                                                      2
                                                                Defendant TIAN MIN WU is a citizen and resident of the People’s
                                                      3
                                                          Republic of China (“PRC”). He is charged in a six count indictment with
                                                      4
                                                          violations of statutes and regulations pertaining to exports of certain items
                                                      5
                                                          to the PRC. Specifically, defendant is charged as follows:
                                                      6
                                                             • Count One with violating 22 U.S.C. § 2278(b)(2), and 22 U.S.C. §
                                                      7
                                                                2278(c). Count One incorporates provisions of the Code of Federal
                                                      8
                                                                Regulations (“C.F.R.”) , to wit Sections 121.1 (the “Munitions List”),
                                                      9
                                                                123.1 (“requirements for export licenses”), 127.1(a) (violations to
                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                                export without a license), 127.1(e) (nonexistent), and 18 U.S.C. § 2
                                                     11
                                                                aiding and abetting. This count charges defendant with activities
                                                     12
             THE SEVERO LAW FIRM




                                                                related to exporting a “Decoder,” defined as a defense article in
                                                     13
                                                                Category XI of the Munitions List, without having obtained a license.
                                                     14
                                                                It incorporates factual allegations 1 through 8, as set forth below. The
                                                     15
                                                                interplay of these different code sections and regulations is addressed
                                                     16
                                                                below.
                                                     17
                                                             • Count Two with violating 50 U.S.C. § 1705(a), and 50 U.S.C. §
                                                     18
                                                                1705(c), prohibiting violations of licensing regulations or orders. This
                                                     19
                                                                count incorporates 15 C.F.R. § 736.2 and § 764.2, as well as Parts 738
                                                     20
                                                                and 774, all aimed at defining violations of licensing statutes and
                                                     21
                                                                regulations. This count alleges that defendant “knowingly and
                                                     22
                                                                willfully solicited the export of, or attempted export” of a Modem
                                                     23
                                                                without first obtaining a license.
                                                     24
                                                             • Counts Three and Four with violating 18 U.S.C. § 554, a prohibition
                                                     25
                                                                against smuggling in or out of the United States any merchandise or
                                                     26
                                                                article subject to regulation, or dealing in such merchandise or article
                                                     27
                                                                prior to exportation which is regulated by statute or regulation.
                                                     28
                                                                Count Three names the Decoder as the specific item of merchandise

                                                                                                 6
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 7 of 15 Page ID #:804


                                                      1          that is the cause of the violation. Count Four names the Modem as
                                                      2          the article subject to regulation. Both counts include the allegation
                                                      3          that the violation relates to defendant Wu’s failure to obtain a license
                                                      4          to export the items.
                                                      5      •   Counts Five and Six charge defendant with money laundering in
                                                      6          violation of 18 U.S.C. § 1956(a)(2)(A). In that regard, the Indictment
                                                      7          alleges in Count Five that defendant made payment of $15,200 on
                                                      8          March 1, 2014, and Count Six avers the sum of $11,980 was paid on
                                                      9          November 14, 2016, each for the purpose of purchasing, smuggling,
                                                     10          and illegally exporting controlled items without first obtaining
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11          licenses.
                                                     12
                                                             In every instance alleged, the indictment acknowledges that defendant
             THE SEVERO LAW FIRM




                                                     13
                                                          dealt with an undercover agent and that the payments made were made to
                                                     14
                                                          that undercover agent.
                                                     15
                                                                 He was arrested in Greece where he spent approximately 14 months
                                                     16
                                                          before he was extradited to the Central District of California where he
                                                     17
                                                          remains in custody.
                                                     18
                                                                 The introductory allegations in the Indictment, as pertinent to the
                                                     19
                                                          issues presented herein, state as follows:
                                                     20
                                                     21             1.       Defendant TIAN MIN WU also known as (“aka”) “Bob Wu”
                                                     22                      aka “David Wu” aka “Graham Sones” aka “Edward Wang”
                                                     23                      (“WU”) was located in the People’s Republic of China
                                                     24                      (“PRC”) and involved in the import and export business.
                                                     25                      Between on or about June 2013 through on or about
                                                     26                      February 10, 2017, defendant WU communicated with
                                                     27                      undercover law enforcement agents located in Los Angeles
                                                     28                      County and elsewhere. Defendant WU communicated with


                                                                                                   7
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 8 of 15 Page ID #:805

                                                                      the undercover law enforcement agents in person and by
                                                      1
                                                                      telephone, email, and other means for the purpose of
                                                      2
                                                                      purchasing and illegally exporting from the United States
                                                      3
                                                                      defense articles and items subject to the Commerce Control
                                                      4
                                                                      List (“CCL”) without an export license.
                                                      5
                                                                 2.   U.S. Company #1 was a communications and signals
                                                      6
                                                                      intelligence company, providing data collection, analysis,
                                                      7
                                                                      and decoding services and products. U.S. Company #1
                                                      8
                                                                      manufactured and sold a decoder (the “Decoder”). The
                                                      9
                                                                      Decoder was used for military communication signals
                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                                      collection, analysis, classification, and decoding.
                                                     11
                                                                 3.   U.S. Company #2 was a provider of satellite broadband and
                                                     12
             THE SEVERO LAW FIRM




                                                                      wireless services, infrastructure, and technology. U.S.
                                                     13
                                                                      Company #2 manufactured and sold a satellite modem (the
                                                     14
                                                     15
                                                                      “Modem”) that could be used for strategic military

                                                     16
                                                                      communications.

                                                     17
                                                                 4.   The Arms Export Control Act, Title 22, United States Code,

                                                     18
                                                                      Section 2778 (“AECA”), authorized the President of the

                                                     19               United States to control the export of defense articles by

                                                     20               designating those items which shall be considered as defense

                                                     21               articles and by promulgating regulations for the import and

                                                     22               export of such articles.

                                                     23          5.   The AECA and its attendant regulations, the International

                                                     24               Traffic in Arms Regulation, Title 22, Code of Federal

                                                     25               Regulations, Parts 120-130 (“ITAR”), required a person to

                                                     26               apply for and obtain and export license from the Directorate

                                                     27               of Defense Trade Controls for the Department of State
                                                     28


                                                                                                 8
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 9 of 15 Page ID #:806

                                                                       (“DDTC”) before exporting defense articles from the United
                                                      1
                                                                       States.
                                                      2
                                                                 6.    Defense articles were subject to such licensing requirements
                                                      3
                                                                       were designated on the United States Munitions List
                                                      4
                                                                       (“USML”). Those designations were made by the United
                                                      5
                                                                       States Department of State with the concurrence of the
                                                      6
                                                                       United States Department of Defense.
                                                      7
                                                                 7.    Category XI of the USML includes military electronics and
                                                      8
                                                                       software specifically designed for intelligence purposes.
                                                      9
                                                                 8.    The Decoder was a defense article as defined by Category XI
                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                                       of the USML. Prior to export from the United States, WU was
                                                     11
                                                                       required to obtain an export license from the DDTC. At no
                                                     12
             THE SEVERO LAW FIRM




                                                                       time did WU apply for, receive, or possess a license to export
                                                     13
                                                                       the Decoder from the United States.
                                                     14
                                                     15
                                                                 9.    The International Emergency Powers Act, Title 50, United

                                                     16
                                                                       States Code, Sections 1701-1707 (“IEEPA”), authorized the

                                                     17
                                                                       President of the United States to deal with unusual and

                                                     18
                                                                       extraordinary threats to the national security, foreign policy,

                                                     19                or economy of the United States.

                                                     20          10.   The Export Administration Regulations, Title 15, Code of

                                                     21                Federal Regulations, Parts 730-774 (the “EAR”), were

                                                     22                promulgated under the authority of IEEPA by the

                                                     23                Department of Commerce and remained in effect.

                                                     24          11.   The EAR regulated the export of “dual-use” items, which are

                                                     25                items that have both commercial application and a military

                                                     26                or strategic use. 15 C.F.R. § 730.3. The EAR limited the

                                                     27                export of goods and technology that could enhance the
                                                     28                military or nuclear proliferation of other nations and that


                                                                                              9
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 10 of 15 Page ID #:807

                                                                         could be detrimental to the foreign policy or national
                                                      1
                                                                         security of the United States.
                                                      2
                                                                   12.   The EAR prohibited the export of certain goods and
                                                      3
                                                                         commodities to specific countries, absent permission in the
                                                      4
                                                                         form of an export license issued by the Department of
                                                      5
                                                                         Commerce. The EAR set forth a list of items subject to export
                                                      6
                                                                         restrictions known as the Commerce Control List (“CCL”)
                                                      7
                                                                         that categorized goods controlled for export by Export
                                                      8
                                                                         Control Classification Number (“ECCN”).
                                                      9
                                                                   13.   The Modem was a dual-use commercial good controlled by
                                                     10
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                                         the CCL under ECCN 5A002.A1 for anti-terrorism and
                                                     11
                                                                         national security reasons. Where the end user of the Modem
                                                     12
             THE SEVERO LAW FIRM




                                                                         was the government of the PRC, an export license issued by
                                                     13
                                                                         the Department of Commerce was required before the
                                                     14
                                                     15
                                                                         Modem could lawfully be exported from the United States.

                                                     16
                                                                         At no time did WU apply for, receive, or possess a license to

                                                     17
                                                                         export the Modem from the United States.

                                                     18
                                                                 EXTRADITION: BACKGROUND AND PROCEEDINGS
                                                                The government first sought the aid of the Greek authorities on
                                                     19
                                                          January 13, 2017 in a request for assistance in the investigation of
                                                     20
                                                          defendant in anticipation of a meeting in Athens between Mr. Wu and
                                                     21
                                                          undercover agents (“the Investigation Request”). A true and correct copy of
                                                     22
                                                          the Investigation Request is attached hereto as Exhibit A. Mr. Wu was
                                                     23
                                                          lured to Athens with a pretext that the agents would have the Decoder
                                                     24
                                                          available to show it to defendant. In the Investigation Request, the
                                                     25
                                                          government states that Mr. Wu’s alleged “attempt to acquire the Decoder
                                                     26
                                                          was in violation of U.S. law, specifically 28 U.S.C. § 2778(a)(1) [sic] and 18
                                                     27
                                                          U.S.C. § 554 (Smuggling goods from the United States).” Exhibit A, p. 5. No
                                                     28
                                                          reference to comparable Greek penal violations are made in this request.

                                                                                                10
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 11 of 15 Page ID #:808


                                                      1         On January 25, 2017, the government sent “The Central Authority of
                                                      2   the Hellenic Republic” a “Supplement to Request for Assistance in The
                                                      3   Investigation of Tian Min Wu” (“The Investigation Supplement”). A true
                                                      4   and correct copy of the Investigation Supplement is attached as Exhibit B.
                                                      5         On January 27, 2017, the government sent to the Greek Ministry of
                                                      6   Justice a “Request to Greece for the Provisional Arrest With a View Toward
                                                      7   Extradition of Tian Min Wu” (The Request for Arrest”). A true and correct
                                                      8   copy of the Request for Arrest is attached hereto as Exhibit C. The Request
                                                      9   for Arrest includes mention of the filing of a criminal complaint against
                                                     10   defendant in case number SA17-13M, filed on January 27, 2017. Once
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11   again, no mention of how the alleged actions of defendant constitute a
                                                     12   crime in Greece is made in the Request for Arrest.
             THE SEVERO LAW FIRM




                                                     13         On or about February 15, 2017, Assistant U.S. Attorney Mark Takla
                                                     14   submitted an affidavit sworn before Magistrate Judge Jay C. Ghandi in
                                                     15   support of the government’s request for defendant’s extradition. Exhibit D.
                                                     16   Also submitted on the same date and for the same purpose is the affidavit
                                                     17   of the Department of Homeland Security Special Agent Jeremy Ding.
                                                     18   Exhibit E. Neither affidavit references Greek law counterparts to the
                                                     19   charges indicted in this district.
                                                     20         On March 27, 2017, AUSA Takla provided an additional affidavit and
                                                     21   provided witness statements. A true and correct copy of the affidavit is
                                                     22   attached as Exhibit F.
                                                     23         On May 31, 2017, the Greek court found the evidence submitted to be
                                                     24   insufficient to grant extradition and continued proceedings for three
                                                     25   months. Exhibit G.
                                                     26         On September 19, 2017, AUSA Takla submitted a supplemental
                                                     27   affidavit in support of the extradition request and appended 15 exhibits.
                                                     28   The affidavit without exhibits is attached hereto as Exhibit H. In this


                                                                                               11
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 12 of 15 Page ID #:809


                                                      1   submission, the government emphasizes to the Greek court that it has
                                                      2   charged Mr. Wu with ”soliciting” another to break the law and attempt to
                                                      3   violate the law of the U.S.
                                                      4         On October 25, 2017, the Greek court issued an opinion in favor of
                                                      5   extradition.1
                                                      6         On March 16, 2018, the Ministry of Justice ordered Mr. Wu
                                                      7   extradited to the United States. Exhibit J. In its extradition order, the
                                                      8   government of Greece states as follows: “for the offenses of ‘illegal
                                                      9   commissioning and attempt to export, without a license, defense articles
                                                     10   included in the US munitions list,’ ‘illegal commissioning and attempt to
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11   export, without a license, dual-use articles included in the commerce
                                                     12   control list,’ ‘smuggling of defense articles and dual-use articles from the
             THE SEVERO LAW FIRM




                                                     13   US in violation of laws and regulations, and the attempt to commit such
                                                     14   act” (2 times), and ‘laundering of money by transporting funds to the USA
                                                     15   with the intent to promote illegal activity….’ under the condition that the
                                                     16   aforementioned will not be prosecuted, tried or held in the country to which
                                                     17   he is being extradited for the execution of a penalty or security measure,
                                                     18   nor be subjected to any limitation of his personal freedom, nor be
                                                     19   surrendered to a third country for other punishable acts committed before
                                                     20   his extradition, other than the one for which his extradition was requested
                                                     21   and is ordered with this decision.”
                                                     22         Defendant was thereafter transported to this district to face
                                                     23   prosecution under the current indictment.
                                                     24         ///
                                                     25         ///
                                                     26
                                                     27
                                                          1 Defendant has made a request to the government to produce a transcript of this
                                                     28
                                                          hearing. As of this writing, this item has not been produced. Therefore, defendant leaves
                                                          space for later production of Exhibit “I.”

                                                                                                     12
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 13 of 15 Page ID #:810

                                                                                          DISCUSSION
                                                      1
                                                      2
                                                               A. THE INDICTMENT MUST BE DISMISSED FOR LACK OF
                                                      3          JURISDICTION IN THAT THE EXTRADITION VIOLATED
                                                                        THE PRINCIPLE OF DUAL CRIMINALITY
                                                      4
                                                      5         The United States’ right to demand and obtain extradition of an
                                                      6   accused criminal is conferred by its treaty with Greece (“the Treaty”). See
                                                      7   U.S. v. Van Cauwenberghe, 827 F.2d 424 (9th Cir. 1987). The Treaty was
                                                      8   originally signed in 1931, and amended by Protocols on September 2, 1937
                                                      9   and January 2006. A copy of the Treaty and the 2006 Protocol are
                                                     10   attached hereto as Exhibit K.
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11         Dual criminality requires that an accused be extradited only if the
                                                     12   alleged criminal conduct is considered criminal under the laws of both the
             THE SEVERO LAW FIRM




                                                     13   surrendering and requesting nations.” United States v. Saccoccia, 18 F.3d
                                                     14   795, 800 n. 6 (9th Cir.1994).
                                                     15         Article I of the Treaty between the United States and Greece provides
                                                     16   for the “dual criminality” requirement. It provides that “surrender shall
                                                     17   take place only upon such evidence of criminality, as according to the laws
                                                     18   of the place where the fugitive or person so charged shall be found, would
                                                     19   justify his apprehension and commitment for trial if the crime or offense
                                                     20   had been there committed.” Treaty of Extradition Between the United
                                                     21   States of America and the Hellenic Republic, U.S.-Greece, May 6, 1931, 47
                                                     22   Stat. 2185 (Italics added). “In other words, an offense is not extraditable
                                                     23   under the Treaty unless it is considered criminal under the laws of
                                                     24   both Greece and the United States.” Manta v. Chertoff, 518 F.3d 1134, 1141
                                                     25   (9th Cir. 2008).
                                                     26         “Dual criminality exists if the ‘essential character’ of the acts
                                                     27   criminalized by the laws of each country are the same and the laws are
                                                     28   substantially analogous. Id. at 1141.    Thus, it is not required that the


                                                                                                  13
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 14 of 15 Page ID #:811


                                                      1   elements of the crime alleged to have been committed in Greece be
                                                      2   identical to crimes in the U.S. Id. at 1141.
                                                      3         Here, nothing in the U.S. government’s requests nor the Greek court’s
                                                      4   or Ministry of Justice decisions make a colorable attempt to define those
                                                      5   portions of the Greek Penal Code that parallel – even if in general terms –
                                                      6   the provisions upon which Mr. Wu has been charged in this district.
                                                      7         The “essential character” of the charges in this case is the exporting or
                                                      8   attempted exporting of listed items that are controlled and may not be
                                                      9   exported without a license from the U.S. government. As certified for
                                                     10   extradition, Mr. Wu could only be charged with the “attempted export” of
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11   such items and money laundering. See Exhibit J.
                                                     12         The basic elements of the attempt to export offense – the only offense
             THE SEVERO LAW FIRM




                                                     13   for which Mr. Wu was extradited, other than money laundering – appear to
                                                     14   be as follows:
                                                     15         a. Defendant attempted to export a controlled item from the United
                                                     16            States to China;
                                                     17         b. Defendant knew that the export of the controlled item required an
                                                     18            export license. (See U.S. v. Guo, 634 F.3d 1119 (9th Cir. 2011));
                                                     19         c. Defendant took a substantial step toward exporting the item
                                                     20            without a license;
                                                     21         d. Defendant acted willfully in attempting to export the item without
                                                     22            obtaining a license.
                                                     23
                                                                Article 1 of the Treaty defines extraditable offenses. Paragraph A.3.
                                                     24
                                                          provides that, “For purposes of this Article, a crime or offense shall be
                                                     25
                                                          considered an extraditable crime or offense: … (c) in criminal cases relating
                                                     26
                                                          to …the import or export of commodities, regardless of whether the laws of
                                                     27
                                                          the requesting and requested countries provide for the same kind of …
                                                     28
                                                          controls on the import or export of the same kind of commodities.”

                                                                                                14
                                                      Case 2:17-cr-00081-PSG Document 83 Filed 02/21/20 Page 15 of 15 Page ID #:812


                                                      1         Defendant contends that, at a minimum, Greek law must address the
                                                      2   unlicensed exportation of military items, though as noted above not
                                                      3   necessarily the same kind of items or the same kind of control protocol.
                                                      4   Nothing in any of the decisions of the Greek courts or the Ministry of
                                                      5   Justice refers the reader to any law in Greece that controls exports at all.
                                                      6         It is also of note that in order to meet the “dual criminality” standard,
                                                      7   the law of Greece must provide for the intent element in committing
                                                      8   crimes. Manta v. Chertoff, supra, at 1142. In U.S. v. Guo, supra, the court
                                                      9   acknowledged the scienter requirement in 50 U.S.C. § 1705(c). This same
                                                     10   measure of intent must be present in Greek law in order for the dual
155 N. LAKE AVENUE, SUITE 800 ♦ PASADENA, CA 91101




                                                     11   criminality requirement to be satisfied.
                                                     12         Thus, there must be a showing that, “the laws of both the requesting
             THE SEVERO LAW FIRM




                                                     13   and the requested party appear to be directed to the same basic evil….”
                                                     14   Here, the unlicensed exportation of military items must be proscribed in
                                                     15   Greece, as it is in the United States.
                                                     16         Accordingly, in addition to other grounds previously stated, Counts
                                                     17   One through Four must be dismissed.
                                                     18                                  CONCLUSION
                                                     19         For all the foregoing reasons and such other grounds as may be
                                                     20   adduced at the hearing on this motion, defendant respectfully requests that
                                                     21   the motion be granted, the indictment dismissed and the defendant
                                                     22   discharged.
                                                     23   Dated: February 21, 2020             THE SEVERO LAW FIRM
                                                     24
                                                     25
                                                                                               By       /s/ Michael V. Severo
                                                                                                        Michael V. Severo
                                                     26                                                 Attorney for Defendant
                                                     27                                                 TIAN MIN WU
                                                     28


                                                                                                   15
